Brown, J.
The above libel is filed to recover for salvage services rendered by the libelants’ steam-ship Venezuela to the French steamship Tancarville, in towing her from a point about 140 miles east of Cape Hatteras to New York, on April 10,11, and 12, 1891. The Tancarville is a steamer of 1,768 tons burden, and was bound fr.om Carthagóna to Philadelphia, deeply laden with iron ore. Prior to the 6th of April she had met rough weather, part of her machinery had given out, and on that night her •machinery completely broke down. They thereupon made sail; but, though the weather was fair, the ship, owing to her deep loading, made but little progress, and could not be properly steered. Thereupon, to lighten the ship, and to improve her steering, about 60 tons of cargo were jettisoned daily until 6 o’clock on the morning of the 10th of April, when the Venezuela, bound from La Guayra to New York, sighting the signals of distress, came to her assistance, and took her in tow. The weather and sea continued favorable, and they arrved at this port on the morning of Sunday, April 12th, at about 9 o’clock, without injury to either vessel, and without accident, except the parting of the hawser at 10 p. m. on the night of the 10th, in consequence of which the Venezuela lay by until morning, when towage was resumed. The value of the Tancarville was $75,000; of her cargo at Philadelphia, the place of delivery, including freight, $12,432. The value of the Venezuela was $350,000; of her cargo, $280,000, — in all $630,000. The duration of the towage, including the night that she lay by, was 50 hours. The detention caused to the Venezuela by her service, 24 hours. The weather being favorable during the whole time, there was no difficulty and no danger other than belong to ordinary towage at sea. When the services of the Venezuela were engaged, the master of the Tancarville desired to be towed to theDelaware Breakwater; but the master of the former was unwilling to make this deviation. He understood also that the Tancarville was short of provisions. She was out of flour, but of other provisions had a supply sufficient for several weeks. The master of the Tancarville asked for further supplies of provisions in case the Venezuela should not take him in tow; but, being' taken in tow, no provisions were asked for or supplied. The Tancarville was considerably to the eastward of the track of steamers going to the West Indies or the Gulf of Mexico, though she might expect to fall in occasionally with some steamers usually passing not far from her situation. She was confessedly unable to reach port by sail, except upon a sacrifice of a considerable part of-the cargo, and upon continuance of favorable weather, of which there was no assurance, as that region was specially liable to *905head-winds and storms, with which, through the Tancarville’s lack of proper steering power under sail, she was wholly unable to copo. The case was therefore one of urgent necessity to the Tancarville, while the value of the ship and cargo employed in tho service was largo. The other elements which are usually regarded in determining the amount of a salvage award, namely, the difficulty or danger attending the (interprise, and the courage, daring, or skill employed in it, exist hero in but a minor degree. Having reference to adjudicated casos so far as their analogies extend, and to the objects designed to be secured by salvage compensation, I think that $8,000, with §200 for damage to hawser, will in this case be a suitable allowance to the salvors; for which amount, with costs, a decree may be entered.